Order issued December           3 , 2012                                             01      60




                                              In The
                                   0:Court of Apptats
                           .fift1 Distrirt uI r:cas at 'Dallas
                                        No. 05-12-01380-CV


                     RICARDO CHAVIRA, JR., M.D., ET AL., Appellants

                                                V.

                                LEZONIA DARDEN, ET AL., Appellees


                                            ORDER

        We GRANT appellees' November 29, 2012 unopposed motion for an extension of time to

file a brief. We ORDER the brief tendered to this Court by appellees on November 29, 2012 filed

as of the date of this order.




                                                       DOUGLA S. LANG
                                                       JUSTIC